         Case 1:21-mc-00100-DLF Document 12 Filed 09/09/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
IN RE SUPERIOR COURT SUBPOENA )
TO NON-PARTY                        )
THOMAS KIRK McCONNELL,              )
Professional Staff Member of the    )
United States Senate Committee      )
on Armed Services                   )
                                    )
in the matter of                    )
                                    )             Misc. No. 1:21-mc-00100-DLF
AO ALFA-BANK,                       )
                                    )
                Plaintiff,          )
                                    )
             v.                     )             [Underlying civil action filed in
                                    )              Fifteenth Judicial Circuit Court, Palm
JOHN DOE, et al.,                   )              Beach County, Florida,
                                    )              Case No. 50-2020-CA-006304]
                Defendants.         )
____________________________________)


      NOTICE OF WITHDRAWAL OF MOTION TO QUASH SUBPOENAS AND
              DISMISSAL OF THIS MISCELLANEOUS ACTION

       The United States Senate Committee on Armed Services (the “Committee”) and Thomas

Kirk McConnell, Professional Staff Member of the Committee, by and through undersigned

counsel, hereby respectfully withdraw their Motion to Quash Subpoenas, ECF No. 2, filed July

27, 2021. Upon agreement between AO Alfa-Bank and the Senate parties, plaintiff has

withdrawn the third-party subpoenas issued to Mr. McConnell in AO Alfa-Bank v. John Doe, et

al., Case No. 50-2020-CA-006304 (15th Judicial Circuit Court, Palm Beach Cnty., Fla.), which

were submitted and issued through the D.C. Superior Court under Case No. 2021-02459, and

removed to this Court. The subpoenas having been withdrawn, the Committee and Mr.
         Case 1:21-mc-00100-DLF Document 12 Filed 09/09/21 Page 2 of 2




McConnell hereby withdraw their motion to quash and notice the dismissal of this miscellaneous

action, without prejudice.

                                           Respectfully submitted,

                                           /s/ Patricia Mack Bryan
                                           Patricia Mack Bryan, Bar #335463
                                           Senate Legal Counsel

                                           Morgan J. Frankel, Bar #342022
                                           Deputy Senate Legal Counsel

                                           Grant R. Vinik, Bar #459848
                                           Assistant Senate Legal Counsel

                                           Thomas E. Caballero
                                           Assistant Senate Legal Counsel

                                           Office of Senate Legal Counsel
                                           642 Hart Senate Office Building
                                           Washington, D.C. 20510-7250
                                           (202) 224-4435 (tel)
                                           (202) 224-3391 (fax)

Dated: September 9, 2021                   Attorneys for U.S. Senate Committee on Armed
                                           Services and Subpoena-Respondent Thomas Kirk
                                           McConnell




                                              2
